Exhibit 8 CLIFFORD CHANCE US LLP 31 West 52nd Street New York, NY 10019-6131 Tel +1 Fax +1 www.cliffordchance.com October 10, 2014 iShares® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, CA 94105 Re: iShares® Gold Trust Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as legal counsel to iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company (the “ Company ”), in connection with the preparation and filing under the Securities Act of 1933, as amended (the “ Securities Act ”), and the rules and regulations of the Securities and Exchange Commission promulgated thereunder , of a registration statement on Form S-3 (the “ Registration Statement ”) relating to the continuous offering of shares (the “ Shares ”) representing units of fractional undivided beneficial interest in and ownership of the iShares® Gold Trust (the “ Trust ”), an investment trust governed by the Third Amended and Restated Depositary Trust Agreement dated February 28, 2013 (the “ Trust Agreement ”), entered into by and between the Company as sponsor, The Bank of New York Mellon, a New York banking corporation in its capacity as the trustee of the Trust and the registered and beneficial owners from time to time of Shares and all persons that deposit gold for creation of Shares. In connection therewith, you have requested our opinion with respect to certain U.S. federal income tax matters. Capitalized terms not otherwise defined herein shall have the meanings given to them in the Trust Agreement. In rendering the opinions expressed herein, we have examined and relied on the Trust Agreement; the Registration Statement; originals or copies, certified or otherwise identified to our satisfaction, of all such agreements, certificates and other statements of corporate officers and other representatives of the Company; and such other documents, records and instruments as we have deemed necessary in order to enable us to render the opinion referred to in this letter. In our examination of the foregoing documents, we have assumed, with your consent, that all documents reviewed by us are original documents, or true and accurate copies of original documents, and have not been subsequently amended; the signatures of each original document are genuine; each party who executed the document had proper authority and capacity; all representations and statements set forth in such documents are true and correct; and all obligations imposed by any such documents on the parties thereto have been or will be performed or satisfied in accordance with their terms. Our opinions are based upon the Internal Revenue Code of 1986, as amended (the “ Code ”), Treasury Regulations promulgated thereunder, pertinent judicial decisions, current interpretive rulings and pronouncements of the Internal Revenue Service (the “
